     Case 7:20-cv-01510-LCB-GMB Document 11 Filed 01/27/21 Page 1 of 2                    FILED
                                                                                 2021 Jan-27 AM 11:11
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

DANA FLIPPO,                              )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 7:20-cv-1510-LCB-GMB
                                          )
CHAD GARRETT, et al.,                     )
                                          )
       Defendants.                        )

                                     ORDER
      On January 4, 2021, U.S. Magistrate Judge Gray M. Borden issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

this case be dismissed without prejudice for the plaintiff’s failure to prosecute her

claims. (Doc. 10). Plaintiff has not objected to the Report and Recommendation.

      If a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). Unchallenged portions of a Magistrate Judge’s report are reviewed for

clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation
    Case 7:20-cv-01510-LCB-GMB Document 11 Filed 01/27/21 Page 2 of 2




(Doc. 10) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. The case is therefore DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this January 27, 2021.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     2
